Case 1:18-cv-00823-CFC-JLH Document 260 Filed 06/15/21 Page 1 of 3 PageID #: 24131




                                      June 8, 2021
  VIA E-FILING
  The Honorable Colm F. Connolly
  J. Caleb Boggs Federal Building
  844 N. King Street
  Room 4124; Unit 31
  Wilmington, DE 19801-3555

        RE: Par Pharmaceutical Inc., et al. v. Eagle Pharmaceuticals Inc.
            C.A. No. 18-cv-823-CFC-JLH
            Par Pharmaceutical Inc., et al. v. Amneal Pharmaceuticals of New
            York LLC, et al. C.A. No. 18-cv-2032-CFC-CJB (Consolidated)

  Dear Judge Connolly:

  During the May 26 status conference in the above-captioned actions, the parties
  discussed the status of


                                                  The parties have conferred, but
  neither Defendant is willing to make that commitment.




  Accordingly, as discussed more fully below, there remains a substantial risk that
                                                                       that would
  render the trial a moot exercise and any decision based on the evidence presented
  at trial an advisory opinion. The risk could be ameliorated significantly if the trial
  were postponed until the
  Eagle has said it is planning to make its submission in “mid-June,” but public
  statements by Eagle’s CEO indicate that it has not yet completed the next round of
  animal testing, let alone analyzed the results.




     919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
  PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:18-cv-00823-CFC-JLH                   Document 260          Filed 06/15/21      Page 2 of




                            We are cognizant, however, of the burden injunction
 proceedings would place on the Court in the unlikely event we are wrong. To
 alleviate that concern, Par is willing to stipulate to having any injunction
 proceedings heard before a Magistrate Judge.

 Par’s concern is that

                             and hence affect the infringement analysis that must be
 conducted.

     In Eagle’s case,
                                                    A major issue at trial will be
 whether

        Eagle’s product is



     The situation with Amneal is even more difficult to evaluate.




                         .




                                              2
Case 1:18-cv-00823-CFC-JLH Document 260 Filed 06/15/21 Page 3 of 3 PageID #: 24133




                                            Respectfully submitted,

                                            /s/ Brian E. Farnan

                                            Brian E. Farnan
  cc: Counsel of Record (Via E-Mail)




                                        3
